Citation Nr: 0520981	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroenteritis.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 17 years 
concluding in September 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Columbia, 
South Carolina, which in pertinent part, denied service 
connection for gastroenteritis.  

In January 2004, the Board remanded the issue of entitlement 
to service connection for gastroenteritis to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDING OF FACT

There is no competent evidence of current gastroenteritis, or 
of a link between a current gastrointestinal disorder and 
service.


CONCLUSION OF LAW

Gastroenteritis was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, what 
evidence will be obtained by the veteran; and what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA will advise claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
The VCAA and implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that the RO and VA's Appeals Management 
Center (AMC) have satisfied the notification requirements of 
the VCAA.  The September 2002 statement of the case, the 
March 2005 supplemental statement of the case, and April 
2001, January 2004 and September 2004 letters from the RO and 
AMC, gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  

The evidence development letter dated in January 2004, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The letter told him to send private treatment records in his 
possession and that he could submit statements in support of 
his claim.  The notice had the effect of informing him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson.  

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report or submit additional 
information or evidence after the last VCAA notice.  If he 
had submitted additional evidence substantiating his claims, 
he would have received the same benefit as if he submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

The VCAA also requires VA to assist a claimant with the 
development of evidence by providing a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

To develop the evidence concerning the above issue, in 
January 2004, the Board remanded the veteran's claim in order 
to afford him a current VA examination.  

VA gave the veteran the opportunity for an examination in 
conjunction with his claim.  The Board remanded the claim for 
this purpose.  In September 2004, the veteran was notified by 
letter of the consequences if he failed to report for the VA 
examination.  A notation within the claims folder states that 
the veteran failed to report for his November 2004 VA 
examination.  The day following the scheduled examination he 
was sent a letter noting that he had failed to report for the 
examination, and advising him that if "you need to be 
rescheduled for this appointment" to contact the VA medical 
center where the examination was scheduled, or to send a 
written request for rescheduling.  There is no evidence that 
he responded.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.   
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a) (2004).

There is no legal or regulatory requirement that VA make 
further efforts to schedule an examination.

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim.

Factual Background

Service medical records show that in October 1978 the veteran 
presented with complaints of vomiting and diarrhea.  The 
diagnosis was gastroenteritis.  In December 1997, the veteran 
presented and noted possible food poisoning.  His symptoms 
included vomiting and diarrhea.  The diagnosis was 
gastroenteritis.  In February 2000 the veteran complained of 
abdominal distention, diarrhea and bloating for the past one 
to two years.  The diagnosis was probable irritable bowel 
syndrome, rule out lesion.  He subsequently underwent 
flexible sigmoidoscopy with possible biopsy.  An April 2000 
report of medical examination, completed 90 days prior to the 
veteran's separation, did not note any gastrointestinal 
disorder.  In an April 2000 report of medical assessment, the 
veteran reported that his health condition had deteriorated 
since his last examination.  He specifically noted a 
worsening of stomach problems, which included lactose 
intolerance.  

In November 2001 the veteran underwent a VA digestive 
conditions examination.  The veteran's symptoms included 
diarrhea, gastroenteritis and lactose intolerance, which he 
reported he had for the past fifteen years.  He denied any 
weight loss, nausea or vomiting.  The pertinent diagnostic 
assessment was irritable bowel syndrome and lactose 
intolerance.


Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).
 
With regard to original claims, when entitlement to a benefit 
cannot be established or conformed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim will 
be decided based on the evidence of record.  See 38 C.F.R. § 
3.655 (2004).  

An examination was required in this case to determine the 
correct current diagnosis, and to obtain a competent opinion 
as to whether the current disability is related to those 
identified in service.

The veteran was treated for what was suspected as being 
gastroenteritis or irritable bowel syndrome in service.  

There is no evidence of post-service treatment for a 
gastrointestinal disability.  The only medical evidence of 
such a condition was reported on the VA examination conducted 
in November 2001, but that examiner had no access to the 
claims folder, conducted no relevant diagnostic studies, and 
expressed no opinion as to the relationship between the 
current disability and service.

In the case of a chronic disability identified in service, 
the identification of the same disease at any time after 
service will be service connected.  38 C.F.R. § 3.303(a).  
Gastroenteritis and irritable bowel syndrome are not, 
however, chronic diseases.  38 C.F.R. §§ 3.307, 3.309.  

The current record does not contain competent medical 
evidence of current gastroenteritis, or a competent medical 
opinion linking irritable bowel syndrome (if currently 
present) to service.

The veteran has asserted that he incurred gastroenteritis as 
a result of his active service. As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As there is no medical evidence that the veteran has current 
gastroenteritis, or that irritable bowel syndrome, if 
currently demonstrated, is linked to suspected irritable 
bowel syndrome in service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for gastroenteritis is 
denied.

	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


